 Case 1:17-cv-01323-MN Document 211 Filed 01/07/20 Page 1 of 1 PageID #: 3834




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CONSUMER FINANCIAL PROTECTION                )
 BUREAU,                                      )
                                              )
               Plaintiff,                     )
                                              )
         v.                                   )
                                                     C.A. No. 17-1323-MN
                                              )
 THE NATIONAL COLLEGIATE MASTER               )
 STUDENT LOAN TRUST, et al.,                  )
                                              )
               Defendants.                    )
                                              )

                            JOINDER IN NOTICES OF DEPOSITION

         PLEASE TAKE NOTICE that GSS Data Services, Inc. hereby joins the Notices of

 Deposition to James Kosch (D.I. 198), McCarter & English LLP (D.I. 199), Jorge Rodriguez-

 Lugo (D.I. 201), Donald S. Uderitz (D.I. 202), Chaitman LLP (D.I. 204), and Lance Gotthoffer

 (D.I. 205).


                                                  LANDIS RATH & COBB LLP

                                                  /s/ Rebecca L. Butcher
OF COUNSEL:                                       Rebecca L. Butcher (No. 3816)
                                                  919 Market Street, Suite 1800
John P. Doherty,Esquire                           Wilmington, DE 19801
William Hao, Esquire                              (302) 467-4400
ALSTON & BIRD LLP                                 (302) 467-4450 Facsimile
90 Park Avenue                                    butcher@lrclaw.com
New York, NY 10016
                                                  Attorneys for GSS Data Services, Inc.
DATED: January 7, 2020




 {W0059578.}
